Title: From Benjamin Franklin to Francis Coffyn, 8 September 1779
From: Franklin, Benjamin
To: Coffyn, Francis


Sir,
Passy. sept. 8. 1779.
I duly received yours of the 30th. past, which I Should have answered sooner, but that I have been and still am at a Loss what to do as to the Condemnation of the Prizes you mention. In the Commission given to our armed Vessels, they are directed to submit The prizes they may carry into any foreign Port, to the judgment of the Courts of admiralty there establish’d and I expected all along that the admiralty Courts of france would try, and condemn or acquit our Prizes. And I do not yet find that I have any authority to try any Causes of The kind or to pronounce the Condemnation you desire. But I Shall endeavour to inform myself more particularly by consulting Some Lawyers. &c. and will write you the Result. However, to avoid all Such Difficulties for the future, would it not be best for the black Prince, and also the Princess, to take french Commissions? Especially as I have no blank Commission left except one which I would keep, as I may have occasion to produce it to Show what they are. Explain to me, if you please, why those of America are desired— I am glad to hear of The farther Successes of the Black Prince, and have the honour to be, &c
M. Coffyn. Dunkirk.
